UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4913



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KARMALITHA HATCHER, a/k/a KK,

                                            Defendant - Appellant.



                            No. 00-4082



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ORLANDO ANDERSON, a/k/a Scottie,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CR-99-105)


Submitted:   May 25, 2000                   Decided:   June 2, 2000
Before WILLIAMS, MICHAEL, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, Charleston, West Virginia; George A. Mills, III,
Huntington, West Virginia, for Appellants. Rebecca A. Betts, United
States Attorney, Lisa A. Green, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).


                                2
PER CURIAM:

     Karmalitha Hatcher and Orlando Anderson appeal their sentences

imposed after their guilty pleas.      Hatcher pled guilty to inter-

state travel with intent to promote the distribution and the pos-

session with intent to distribute cocaine. Anderson pled guilty to

conspiracy to distribute and to possess with intent to distribute

cocaine and cocaine base.   Both Appellants assert that only powder

cocaine amounts are properly attributed to them in the calculation

of their sentences and that the district court, therefore, erred in

converting the amounts of cocaine powder attributable to each into

the equivalent amount of crack cocaine.     Anderson also challenges

the district court’s failure to grant him a three-point offense

level reduction for acceptance of responsibility under U.S. Sen-

tencing Guidelines Manual § 3E1.1 (1999).

     We have reviewed the briefs and the joint appendix and find no

reversible error.   The district court’s factual findings were not

clearly erroneous, and the court's determinations of credibility

will not be disturbed on appeal.     See United States v. Locklear,

829 F.2d 1314, 1317 (4th Cir. 1987).    Accordingly, we affirm on the

reasoning of the district court.       (J.A. at 143-45, 259-61).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the material before the court and

argument would not aid the decisional process.

                                                            AFFIRMED


                                 3